Exhibit 10.3

 

BMO HARRIS BANK N.A.

700 LOUISIANA STREET, SUITE 2100

HOUSTON, TEXAS 77002

 

BMO CAPITAL MARKETS CORP.

3 TIMES SQUARE

NEW YORK, NEW YORK 10036

 

August 2, 2019

 

Halcón Resources Corporation

1000 Louisiana St., Suite 1500

Houston, TX 77002

Attention:  Richard Little, PE, Chief Executive Officer

 

$750.0 Million Senior Secured Revolving Credit Facility

Commitment Letter

 

Ladies and Gentlemen:

 

BMO Harris Bank N.A. (“BMO Bank”) and BMO Capital Markets (“BMOCM” and, together
with BMO Bank, the “Commitment Party”, “BMO”, “we” or “us”) understand that
Halcón Resources Corporation, a Delaware corporation (“you” or the “Borrower”),
and certain of your subsidiaries (together with the Borrower, the “Debtors”) are
considering filing voluntary petitions to commence cases (the “Chapter 11
Cases”) under title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) in order to implement a restructuring of the Debtors
pursuant to a prepackaged plan of reorganization contemplated by the plan of
reorganization substantially in the form attached hereto as Exhibit A (the
“Chapter 11 Plan” and the foregoing collectively, the “Transactions”).

 

In connection therewith, the Borrower has requested that (a) we structure,
arrange and syndicate a $750.0 million senior secured reserve-based revolving
credit facility (the “Credit Facility”) with an initial borrowing base of $275.0
million (the “Initial Borrowing Base”), (b) BMO Bank serve as sole
administrative agent and (c) BMO Bank commit to provide a portion of the Credit
Facility as set forth herein.

 

1.              Commitments

 

BMO Bank is pleased to advise you of its commitment to provide 100% of the
Initial Borrowing Base under the Credit Facility (BMO Bank, in such capacity,
the “Initial Lender”), subject to the terms and conditions set forth in this
letter and Exhibits B and C attached hereto (this letter, together with Exhibits
A, B and C attached hereto, the “Commitment Letter”). Capitalized terms used in
this letter but not defined herein shall have the meanings given to them in the
Exhibits attached hereto.

 

--------------------------------------------------------------------------------



 

2.              Titles and Roles

 

It is agreed that (a) BMOCM will act as sole lead arranger and sole bookrunner
for the Credit Facility (acting in such capacities, the “Lead Arranger”) and
(b) BMO Bank will act as sole administrative agent for the Credit Facility.

 

It is further agreed that BMO will have “left” and “highest” placement in any
and all marketing materials or other documentation used in connection with the
Credit Facility and shall hold the leading role and responsibilities
conventionally associated with such placement, including maintaining the sole
physical books for the Credit Facility. You agree that no other agents,
co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or
co-managers will be appointed, no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letters referred to below) will be paid in connection with the
Credit Facility unless you and we shall so agree (it being understood and agreed
that no other agent, co-agent, arranger, co-arranger, bookrunner, co-bookrunner,
manager or co-manager shall be entitled to greater economics in respect of the
Credit Facility than BMO).  Notwithstanding the foregoing, BMO shall have the
right, subject to your consent (not to be unreasonably withheld, delayed or
conditioned), to award titles to other financial institutions as joint lead
arrangers and joint bookrunners (each, an “Additional Arranger” and, together
with the Lead Arranger, the “Arrangers”) who are (or whose respective lending
affiliates are, as applicable) Lenders (each, an “Additional Initial Lender”)
that provide (or whose affiliates provide) commitments in respect of the Credit
Facility (it being agreed that (a) each of the parties hereto shall, upon
request of you or the Lead Arranger, execute an amendment (or amendment and
restatement) or joinder to this Commitment Letter to reflect the commitments of
any such financial institutions, pursuant to which each such Additional Initial
Lender will assume a portion of the commitments with respect to the Initial
Borrowing Base under the Credit Facility, and upon such execution the
commitments of BMO Bank in respect to the Initial Borrowing Base under the
Credit Facility will be permanently reduced on a dollar for dollar basis by the
amount of the commitments to the Initial Borrowing Base of such Additional
Initial Lender and (b) no such other Additional Arranger or Additional Initial
Lender will have rights in respect of the management of the syndication of the
Credit Facility (including, without limitation, in respect of “market flex”
rights under the Arranger Fee Letter, over which BMO will have sole control)).

 

3.              Syndication; Information

 

BMOCM, as Lead Arranger, intends to syndicate the Credit Facility (including, in
our discretion, all or part of BMO Bank’s commitments hereunder) to a group of
banks, financial institutions and other commercial bank lenders identified by us
in consultation with you, and subject to your consent (not to be unreasonably
withheld, delayed or conditioned) (together with the Initial Lender and any
Additional Initial Lender, the “Lenders”).  Notwithstanding any other provision
of this Commitment Letter to the contrary, (a) the Initial Lender and any
Additional Initial Lender shall not be relieved or novated from their respective
obligations hereunder (including their respective obligations to fund the Credit
Facility on the Closing Date) in connection with any syndication, assignment or
participation of the Credit Facility, including their respective commitments in
respect thereof, until after the initial funding of the Credit Facility on the
Closing Date, (b) no assignment or novation shall become effective with respect
to all or any portion of the Initial Lender’s or Additional Initial Lender’s
commitments in respect of the Credit Facility until after the initial funding of
the Credit Facility on the Closing Date (except in respect of the foregoing
clauses (a) and (b), upon execution and delivery of an amendment (or amendment
and restatement) or joinder to this Commitment Letter to reflect the appointment
of any financial institution as an Additional Agent or Additional Initial Lender
as described in Section 2 above) and (c) unless you and we agree in writing, the
Initial Lender and each Additional Initial Lender shall retain exclusive control
over all rights and obligations with respect to their respective commitments in
respect of the Credit

 

2

--------------------------------------------------------------------------------



 

Facility, including all rights with respect to consents, modifications,
supplements and amendments, until the Closing Date has occurred.

 

The Lead Arranger intends to commence syndication efforts promptly upon the
execution of this Commitment Letter, and you agree actively to assist the Lead
Arranger in completing a syndication satisfactory to us and you. Such assistance
shall include, but not be limited to, until the earlier to occur of (i) a
Successful Syndication (as defined in the Upfront Fee Letter) and
(ii) forty-five (45) days after the Closing Date (such earlier date, the
“Syndication Date”), (a) your using commercially reasonable efforts to ensure
that the syndication efforts benefit from your and your affiliates’ existing
lending relationships, (b) direct contact between your senior management and
advisors and the proposed Lenders at times and locations to be mutually agreed
upon, (c) your preparing and providing to the Lead Arranger a customary
confidential information memoranda and other customary marketing materials
(including, without limitation, lender slides and/or other marketing materials
to be used in connection with the syndication) with respect to you and your
properties, including financial information and Projections (as defined below),
as the Lead Arranger may reasonably request in connection with the arrangement
and syndication of the Credit Facility (all such information, memoranda and
material, “Information Materials”) and (d) your hosting, with the Lead Arranger,
of one or more meetings with prospective Lenders at such times and locations to
be mutually agreed upon. You hereby authorize the Lead Arranger to download
copies of the Borrower’s trademark logos from its website and post copies
thereof on the SyndTrak site or similar workspace established by the Lead
Arranger to syndicate the Credit Facility and use the logos on any confidential
information memoranda, presentations and other marketing materials prepared in
connection with the syndication of the Credit Facility or in any advertisements
(to which you consent, such consent not to be unreasonably withheld, conditioned
or delayed) that we may place after the closing of the Credit Facility in
financial and other newspapers, journals, the World Wide Web, home page or
otherwise, at our own expense describing our services to the Borrower hereunder.
You also understand and acknowledge that we may provide to market data
collectors, such as league table or other service providers to the lending
industry, information regarding the closing date, size, type, purpose of, and
parties to, the Credit Facility.

 

Notwithstanding anything to the contrary contained in this Commitment Letter or
any Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions, without limiting your obligations to assist with
syndication efforts as set forth above, none of the commencement or completion
of syndication of the Credit Facility, the completion of a confidential
information memorandum or other marketing materials, or compliance with any
other provision set forth in this Commitment Letter (other than the conditions
described in Section 5 of this Commitment Letter) shall constitute a condition
to the commitments hereunder or to the funding of the Credit Facility on the
Closing Date.

 

The Lead Arranger will manage all aspects of the syndication in consultation
with you, including decisions as to (a) the selection of institutions to be
approached (subject to your consent, not to be unreasonably withheld, delayed or
conditioned) and when they will be approached, (b) when commitments will be
accepted, (c) which institutions will participate (subject to your consent, not
to be unreasonably withheld, delayed or conditioned), (d) the allocation of the
commitments among the Lenders and (e) the amount and distribution of fees among
the Lenders. You hereby acknowledge and agree that the Lead Arranger will have
no responsibility other than to arrange the syndication of the commitments as
set forth herein and to perform the other obligations to be performed by the
Lead Arranger as set forth herein, and the Lead Arranger is acting solely in the
capacity of an arm’s length contractual counterparty to you with respect to the
arrangement of the Credit Facility (including in connection with determining the
terms of the Credit Facility) and not as a financial advisor or a fiduciary to,
or an agent of, the Borrower or any other person. In consideration of the
Commitment Party’s commitments and other agreements hereunder, effective upon
your acceptance of this Commitment Letter

 

3

--------------------------------------------------------------------------------



 

and continuing until the earlier of the Syndication Date and the termination of
this Commitment Letter, you will ensure that there will be no competing
arrangement, offering, placement, or syndication of any other debt financing
similar to, or as a replacement of, all or any portion of the Credit Facility,
excluding with respect to amendments, waivers and other similar agreements to
the Existing Credit Agreement (as defined in Exhibit B) prior to the
commencement of the Chapter 11 Cases or with respect to the DIP Facility (as
defined in Exhibit B) (it being agreed that deferred purchase obligations,
intercompany debt, capital leases, purchase money financings and equipment
financings are not restricted by the foregoing).

 

You hereby represent and warrant that (a) all written information (including all
Information Materials), other than financial projections and other
forward-looking information (collectively, the “Projections”), information of a
general economic or general industry nature (such non-excluded items, the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, does not or will not, when furnished to us, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements thereto) and (b) the Projections that have been or will be
made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by the Commitment Party that such Projections are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results, and such
differences may be material). You agree that if, at any time prior to the
Closing Date, you become aware that any of the representations and warranties in
the preceding sentence would be incorrect if such Information or Projections
were furnished at such time and such representations were remade, in any
material respect, then you will promptly supplement the Information and the
Projections so that such representations when remade would be correct, in all
material respects, under those circumstances. You understand that in arranging
and syndicating the Credit Facility, the Commitment Party may use and rely on
the Information and Projections without independent verification thereof.

 

If requested, you also will assist us in preparing an additional version of the
Information Materials (the “Public-Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of United
States federal securities laws) with respect to the Borrower, its affiliates and
any of their respective securities (“MNPI”) and who may be engaged in investment
and other market related activities with respect to the Borrower’s or its
affiliates’ securities or loans.  Before distribution of any Information
Materials, you agree to execute and deliver to us (a) a customary letter in
which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (b) a separate
customary letter in which you authorize distribution of the Public-Side Version
to Public-Siders and represent that either (i) no MNPI is contained therein or
(ii) neither the Borrower, nor any of its controlling or controlled entities has
any debt or equity securities issued pursuant to a public offering or Rule 144A
private placement and agree that if the Borrower, or any of its controlling or
controlled entities is the issuer of any debt or equity securities issued
pursuant to a public offering or Rule 144A private placement thereafter, you
will publicly disclose any information contained in the Information Materials
delivered to Public-Siders that constitutes MNPI at such time and, in the case
of both clauses (a) and (b), exculpating us and our affiliates and the Borrower
and its affiliates from any liability related to the use of the contents of the
Information Materials by the recipients thereof. You also acknowledge that the
Lead Arranger Public-Siders consisting of publishing debt analysts may
participate in any meetings or telephone conference calls held pursuant to
clause (d) of the second preceding paragraph; provided that such analysts shall
not publish any information obtained from such meetings or calls (A) until the
syndication of the Credit Facility has been completed upon the making of

 

4

--------------------------------------------------------------------------------



 

allocations by BMOCM freeing the Credit Facility to trade or (B) in violation of
any confidentiality agreement between you and the BMO.

 

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises BMO in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by BMO for prospective Lenders (such as a
lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) notification of changes in the Credit Facility’s terms and
(c) drafts and final versions of the Loan Documents and administrative materials
prepared by the Commitment Party for prospective Lenders (such as lender meeting
invitations, allocations and funding and closing memoranda).  If you advise us
that any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you.

 

4.              Fees

 

As consideration for the commitment and agreements of the Commitment Party
hereunder and the Lead Arranger’s agreements to perform the services described
herein, you agree to pay or cause to be paid the nonrefundable fees described in
the Arranger Fee Letter and Upfront Fee Letter, each dated as of the date hereof
and delivered herewith (collectively, the “Fee Letters”) on the terms and
subject to the conditions set forth therein.

 

All fees payable hereunder and under the Fee Letters shall be paid in
immediately available funds in U.S. Dollars and shall not be subject to
reduction by way of withholding, setoff or counterclaim or be otherwise affected
by any claim or dispute related to any other matter. In addition, all fees
payable hereunder shall be paid without deduction for any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any national,
state or local taxing authority, or will be grossed up by you for such amounts.

 

5.              Conditions

 

BMO Bank’s commitment hereunder and the Lead Arranger’s agreements to perform
the services described herein are subject only to the conditions set forth in
this Section 5, in Exhibit B under the heading “CERTAIN CONDITIONS — Initial
Conditions” and in Exhibit C.  It being understood that there are no conditions
(implied or otherwise) to the commitments hereunder, including compliance with
the terms of this Commitment Letter, the Fee Letters and the Loan Documents
other than those expressly stated in this Section 5.

 

6.              Indemnification and Expenses

 

You agree (a) to indemnify and hold harmless the Commitment Party, the Lead
Arranger and any other arrangers or agents in respect of the Credit Facility
appointed pursuant to the Commitment Letter, their affiliates and their
respective directors, officers, employees, advisors, agents and other
representatives (each, an “indemnified person”) from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Chapter 11 Cases, the Fee Letters, the Credit Facility, the use of the proceeds
thereof or the Transactions (or any related transaction) or any claim,
litigation, investigation or proceeding (a “Proceeding”) relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto,
whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse each indemnified
person upon written demand with customary backup documentation for any
reasonable and documented out-of-pocket legal or other

 

5

--------------------------------------------------------------------------------



 

documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing (limited, in the case of counsel, to the
reasonable fees, disbursements and other charges of a single counsel to the
indemnified persons, including (if necessary) one local counsel in each relevant
jurisdiction and one regulatory counsel to all such indemnified persons, taken
as a whole, and, solely in the event of a conflict of interest, one additional
counsel (and, if necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction) to each group of similarly situated affected indemnified
persons), provided that the foregoing indemnity will not, as to any indemnified
person, apply (i) to losses, claims, damages, liabilities or related expenses to
the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise from the willful misconduct, bad faith or gross
negligence of such indemnified person or its control affiliates, directors,
officers or employees, advisors or agents (collectively, the “Related Parties”),
(ii) to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, nonappealable judgment of a court of competent
jurisdiction to arise from a material breach in bad faith of the funding
obligations of such indemnified person or any control affiliate of such
indemnified person under this Commitment Letter or (iii) to the extent arising
from any dispute solely among indemnified persons (other than a Proceeding
against any indemnified person in its capacity or in fulfilling its role as Lead
Arranger, administrative agent, bookrunner, lender or any other similar role in
connection with this Commitment Letter, the Fee Letters, the Credit Facility or
the use of the proceeds thereof) not arising out of any act or omission on the
part of you or your affiliates and (b) regardless of whether the Closing Date
occurs, to reimburse the Commitment Party and its affiliates for all reasonable
and documented out-of-pocket expenses (including, without limitation, due
diligence expenses, syndication expenses, consultant’s fees and expenses, travel
expenses, and fees, charges, expenses and disbursements of counsel) incurred in
connection with the Chapter 11 Cases, the Credit Facility and any related
documentation (including this Commitment Letter, the Fee Letters and the
definitive financing documentation in connection with the Credit Facility) or
the administration, amendment, modification or waiver thereof (limited, in the
case of counsel, to the reasonable fees, disbursements and other charges of a
single counsel to the Commitment Party and its affiliates, including (if
necessary) one local counsel in each relevant jurisdiction and one regulatory
counsel to all such persons, taken as a whole, and, solely in the event of a
conflict of interest, one additional counsel (and, if necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction) to each group of
similarly situated affected persons).  You further agree to pay all reasonable
and documented out-of-pocket costs and expenses of each Commitment Party and its
affiliates (including, without limitation, reasonable and documented fees and
disbursements of counsel) incurred in connection with the enforcement of any of
its rights and remedies hereunder.

 

It is further agreed that the Commitment Party shall only have liability to you
(as opposed to any other person) and that the Commitment Party shall be liable
solely in respect of its own commitment to the Credit Facility on a several, and
not joint, basis with any other party committing to the Credit Facility. No
indemnified person shall be liable for any damages arising from the use by
others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final, nonappealable judgment of a court
of competent jurisdiction to arise from the gross negligence, bad faith or
willful misconduct of such indemnified person. None of the indemnified persons
or you or any of your or their respective Related Parties of the foregoing shall
be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letters, the Credit Facility or
the transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
Section 6.

 

You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
(a) such settlement includes an unconditional release of such indemnified person
in form and

 

6

--------------------------------------------------------------------------------



 

substance reasonably satisfactory to such indemnified person from all liability
on claims that are the subject matter of such Proceedings and (b) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified person or any injunctive relief or
other non-monetary remedy.  You acknowledge that any failure to comply with your
obligations under the preceding sentence may cause irreparable harm to the
indemnified persons.

 

On and after the commencement of the Chapter 11 Cases, the expense
reimbursements and indemnification provisions of this Commitment Letter shall
constitute administrative expenses under Sections 503(b)(1) and 507(a)(2) of the
Bankruptcy Code in the Chapter 11 Cases without the need to file any motion
(other than any motion as may be necessary to obtain the approvals of this
Commitment Letter and the Fee Letters), application or proof of claim and
notwithstanding any administrative claims bar date, and shall be immediately
payable in accordance with the terms hereof without further notice or order of
the Bankruptcy Court.

 

7.              Sharing of Information, Affiliate Activities

 

BMO may employ the services of its affiliates in providing certain services
hereunder and, in connection with the provision of such services, may exchange
with such affiliates information concerning you and the other companies that may
be the subject of the transactions contemplated by this Commitment Letter, and,
to the extent so employed, such affiliates shall be entitled to the benefits,
and be subject to the obligations, of BMO hereunder.  BMO shall be responsible
for its affiliates’ failure to comply with such obligations under this
Commitment Letter.

 

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The
Commitment Party will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or its other
relationships with you in connection with the performance by the Commitment
Party of services for other companies, and the Commitment Party will not furnish
any such information to other companies. You also acknowledge that the
Commitment Party has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.

 

You further acknowledge that the Commitment Party is a full service securities
and banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party and/or its affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by the Commitment Party, its affiliates or any of its respective
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

 

8.              Confidentiality

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor any Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person, except
(a) to you and your officers, directors, employees, affiliates, members,
partners, stockholders, attorneys, accountants, agents and advisors, in each
case on a confidential and need-to-know basis, (b) in any legal, judicial or
administrative proceeding or as

 

7

--------------------------------------------------------------------------------



 

otherwise required by law or regulation or as requested by a governmental or
regulatory authority (in which case you agree, to the extent permitted by law,
to inform us promptly in advance thereof), in each case excluding disclosure in
the context of the Chapter 11 Cases, which shall be governed by the last
sentence of this paragraph, (c) if the Commitment Party consents in writing to
such proposed disclosure, (d) in connection with the enforcement of your rights
hereunder or under the Fee Letter and (e) this Commitment Letter and the
existence and contents hereof (but not the Fee Letters or the contents thereof
other than the existence thereof and the contents thereof as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses to the extent customary in marketing materials and other required
filings) may be disclosed (i) in connection with the arrangement or syndication
of the Credit Facility or in connection with any public filing, (ii) to the Ad
Hoc Noteholder Group (as defined in the Restructuring Support Agreement, dated
as of August 2, 2019 (as amended, supplemented or otherwise modified from time
to time, the “RSA”)) and (iii) after the execution of the RSA, in connection
with the Solicitation (as defined in the RSA) of any holder of Senior Notes (as
defined in the RSA). Notwithstanding anything to the contrary in the foregoing,
you shall be permitted to file the Fee Letters with the Bankruptcy Court under
seal in form and substance reasonably satisfactory to BMO or in a redacted
manner in form and substance reasonably satisfactory to BMO and provide an
unredacted copy of the Fee Letters to the Bankruptcy Court, the Office of the
United States Trustee and advisors to (x) any official committee appointed in
the Chapter 11 Cases and (y) the Consenting Creditors who are party to the RSA;
provided, that the disclosure to such advisors is on a confidential,
“professionals only” basis.

 

The Commitment Party shall use all nonpublic information received by it in
connection with the Credit Facility and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Party from disclosing any such
information (a) to rating agencies in connection with any rating of the
Commitment Party or any of its affiliates, (b) to any Lenders or participants or
prospective Lenders or participants, (c) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case the Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Party or its
affiliates, (e) to the employees, legal counsel, independent auditors,
professionals and other experts or agents of the Commitment Party (collectively,
“Representatives”) who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential, (f) to any of its respective affiliates (provided
that any such affiliate is advised of its obligation to retain such information
as confidential, and the Commitment Party shall be responsible for its
affiliates’ compliance with this paragraph) solely in connection with the
Transactions, (g) to the extent any such information becomes publicly available
other than by reason of disclosure by the Commitment Party, its affiliates or
Representatives in breach of this Commitment Letter, (h) for purposes of
establishing a “due diligence” defense, (i) to any direct or indirect
contractual counterparty to any swap or derivative transaction relating to the
Borrower or any of its subsidiaries and (j) pursuant to customary disclosure
about the terms of the financing contemplated hereby in the ordinary course of
business to market data collectors and similar service providers to the loan
industry for league table purposes; provided that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
in accordance with the standard syndication processes of the Commitment Party or
customary market standards for dissemination of such type of information. If the
Closing Date occurs, the Commitment Party’s obligations under this paragraph
shall terminate and be superseded by the confidentiality provisions in the
Credit Facility. Otherwise, the provisions of this paragraph shall automatically
terminate on the earlier of (a) the Closing Date and (b) one year following the
date of this Commitment Letter.

 

8

--------------------------------------------------------------------------------



 

9.              Miscellaneous

 

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein. The Commitment Party reserves the right to employ the services of
its affiliates in providing services contemplated hereby and to allocate, in
whole or in part, to its affiliates certain fees payable to the Commitment Party
in such manner as the Commitment Party and its affiliates may agree in their
sole discretion. This Commitment Letter may not be amended or waived except by
an instrument in writing signed by you and the Commitment Party. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter and the Fee
Letters are the only agreements that have been entered into among us and you
with respect to the Credit Facility and set forth the entire understanding of
the parties with respect thereto. This Commitment Letter and any claim or
controversy arising hereunder or related hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code.

 

The Borrower agrees that it will not assert any claim against any Arranger or
the Commitment Party based on an alleged breach of fiduciary duty by such
Arranger or Commitment Party in connection with this Commitment Letter and the
transactions contemplated hereby. Additionally, the Borrower acknowledges and
agrees that neither any Arranger nor the Commitment Party is advising the
Borrower as to any legal, tax, investment, accounting, regulatory or any other
matters in any jurisdiction. The Borrower shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and neither
the Arranger nor the Commitment Party shall have any responsibility or liability
to the Borrower with respect thereto. Any review by any Arranger or the
Commitment Party of the Borrower, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of any Arranger or the Commitment Party, as applicable, and shall not be on
behalf of the Borrower.

 

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Bankruptcy Court or any other Federal court having
jurisdiction over the Chapter 11 Cases, and, to the extent that the Bankruptcy
Court or Federal court do not have jurisdiction, any state or Federal court
sitting in the Borough of Manhattan in the City of New York, over any suit,
action or proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Commitment Letter or the Fee Letters or
the performance of services hereunder or thereunder. You and we agree that
service of any process, summons, notice or document by registered mail addressed
to you or us shall be effective service of process for any suit, action or
proceeding brought in any such court. You and we hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum. You and we
hereby irrevocably waive, to the fullest extent permitted by applicable law,
trial by jury in any suit, action, proceeding, claim or counterclaim brought by
or on behalf of any party related to or arising out of the Transactions, this
Commitment Letter or the Fee Letters or the transactions contemplated hereby or
thereby (whether based on contract, tort or any other theory) or the performance
of services hereunder or thereunder.

 

The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”),

 

9

--------------------------------------------------------------------------------



 

it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes names, addresses, tax
identification numbers and other information that will allow such Lender to
identify the Borrower and each Guarantor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Commitment Party and each of their respective affiliates.

 

The indemnification, fee, expense, jurisdiction, syndication; information and
confidentiality provisions contained herein and the provisions of the Fee
Letters shall remain in full force and effect regardless of whether definitive
financing documentation for the Credit Facility shall be executed and delivered
and (other than in the case of the syndication and information provisions, which
shall only survive if the Closing Date occurs) notwithstanding the termination
of this Commitment Letter or the commitments hereunder; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to confidentiality) shall automatically terminate and be superseded, to
the extent comparable, by the provisions of the Credit Agreement upon the
occurrence of the Closing Date thereunder.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the Fee
Letters not later than 11:59 p.m., New York City time, on August 2, 2019.  This
offer will automatically expire at such time if we have not received such
executed counterparts in accordance with the preceding sentence.  In the event
that the initial borrowing under the Credit Facility does not occur on or before
the Expiration Date (as defined below), then the commitments with respect to the
Credit Facility shall automatically terminate unless the Commitment Party, in
its sole discretion, agrees to an extension.

 

For purposes of this Commitment Letter, “Expiration Date” means the earliest to
occur of: (i) the termination of the RSA, (ii) August 16, 2019, if and to the
extent the Bankruptcy Court has not entered an order, in form and substance
reasonably satisfactory the Lead Arranger (which order is final, is in full
force and effect, is unstayed and has not been amended, supplemented or
otherwise modified without the consent of the Lead Arranger) approving this
Commitment Letter, the Fee Letters and the transactions contemplated hereby and
thereby (including the fees, payments, expenses and indemnities and other
obligations set forth in this Commitment Letter and the Fee Letters), (iii) on
any date after which an order described in the immediately preceding clause
(ii) has been entered but ceases to be in full force and effect, is stayed, is
vacated, or is amended or modified without the consent of the Lead Arranger,
(iv) the completion of the Chapter 11 Cases without the closing of the Credit
Facility, (v) the dismissal or conversion of the Chapter 11 Cases to proceedings
under Chapter 7 of the Bankruptcy Code and (vi) November 15, 2019.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------



 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP.

 

 

 

 

 

 

 

By:

/s/ Will Felder

 

 

Name:

Will Felder

 

 

Title:

Vice President

 

Commitment Letter Signature Page

 

--------------------------------------------------------------------------------



 

Accepted and agreed to as of the date first written above:

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Richard H. Little

 

 

Name:

Richard H. Little

 

 

Title:

Chief Executive Officer

 

 

Commitment Letter Signature Page

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CHAPTER 11 PLAN

 

Chapter 11 Plan is filed as Exhibit C to Exhibit 10.1 of this Form 8-K.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

$750.0 Million Senior Secured Revolving Credit Facility

Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Credit Facility.  Capitalized terms used but not defined shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached and in
Exhibit C to such Commitment Letter.

 

I.                                        Parties

 

 

 

 

 

Borrower:

 

Halcón Resources Corporation (“Halcón”), a Delaware corporation.

 

 

 

Guarantors:

 

Each of the Borrower’s direct and indirect, existing and future material
domestic subsidiaries (the “Guarantors” and together with the Borrower the
“Credit Parties”); provided that any subsidiary that (a) owns any Borrowing Base
Properties (as defined below) or (b) incurs or guarantees any obligations under
any Material Indebtedness (to be defined) shall, in each case, be a Guarantor.
On the Closing Date (as defined below) the following subsidiaries will be
Guarantors: Halcón Resources Operating, Inc., Halcón Holdings, Inc., Halcón
Energy Properties, Inc., Halcón Permian, LLC, Halcón Field Services, LLC and
Halcón Operating Co., Inc.

 

 

 

Sole Lead Arranger and Sole Bookrunner:

 

BMO Capital Markets (“BMOCM”) will act as sole lead arranger and bookrunner (in
such capacity, the “Lead Arranger”) for the Credit Facility (as defined below),
and will perform the duties customarily associated with such role.

 

 

 

Administrative Agent:

 

BMO Harris Bank N.A. (in such capacity, the “Administrative Agent”).

 

 

 

LC Issuer:

 

BMO Harris Bank N.A. (acting through itself or such of its affiliates as it
deems appropriate under the circumstances), each named agent under the Credit
Facility and any other Lender reasonably acceptable to the Borrower (in such
capacity, an “LC Issuer”).

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other commercial bank lenders,
including BMO Bank (acting through itself or such of its affiliates as it deems
appropriate under the circumstances), arranged by the Lead Arranger and
reasonably acceptable to the Borrower (the “Lenders”).

 

 

 

Majority Lenders:

 

Lenders holding more than 50.0% of the aggregate amount of the Loans and
participations in Letters of Credit and unused Commitments under the Credit
Facility (each as defined below) (the “Majority Lenders”).

 

 

 

Required Lenders:

 

Lenders holding not less than 66 2/3% of the aggregate amount of the Loans and
participations in Letters of Credit and unused Commitments under the Credit
Facility (the “Required Lenders”).

 

--------------------------------------------------------------------------------



 

II.                                   Credit Facility

 

 

 

Type and Amount of Credit Facility:

 

A senior secured revolving credit facility (the “Credit Facility”; the
commitments thereunder the “Commitments”) in an aggregate principal amount of up
to $750,000,000 (the loans thereunder, the “Loans”), subject to the Borrowing
Base (as defined below) then in effect.

 

 

 

Availability:

 

Subject to the Borrowing Base then in effect, the Credit Facility shall be
available on a revolving basis during the period commencing on the Closing Date
and ending on the fifth anniversary of the Closing Date (the “Maturity Date”) in
accordance with the terms hereof and subject to satisfaction of applicable
conditions precedent.

 

Availability under the Credit Facility shall be equal to the lesser of (a) the
then-effective aggregate Commitments and (b) the then-effective Borrowing Base.

 

 

 

Letters of Credit:

 

A portion of the Credit Facility not in excess of $50,000,000 shall be available
for the issuance of letters of credit (the “Letters of Credit”) by the LC
Issuers.  The commitment to provide Letters of Credit shall be ratable among
each LC Issuer.  No Letter of Credit shall have an expiration date after the
earlier of (a) twelve (12) months after the date of issuance and (b) five
business days prior to the Maturity Date; provided that any Letter of Credit may
provide for the automatic renewal thereof; provided further that any Letter of
Credit may expire after the date referred to in clause (b) above if (i) the LC
Issuer consents to such expiration date and (ii) such Letter of Credit is cash
collateralized or backstopped on terms reasonably acceptable to the LC Issuer
and the Borrower.

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Loans) on the same business day.  To
the extent that the Borrower does not so reimburse the LC Issuer, the Lenders
shall be irrevocably and unconditionally obligated to reimburse the LC Issuer on
a pro rata basis.

 

 

 

Use of Proceeds:

 

The proceeds of the Loans will be used by the Borrower (a) on the Closing Date,
to refinance in full the indebtedness under that certain Junior Secured
Debtor-In-Possession Credit Agreement, dated on or about August 7, 2019, among
the Borrower, certain subsidiaries of the Borrower, as guarantors thereunder,
the lenders party thereto and Wilmington Trust, N.A., as administrative agent
(the “DIP Facility”), (b) for working capital and other general corporate
purposes, (c) to issue Letters of Credit, (d) for transactions fees and expenses
and (e) for fees and expenses related to the Borrower’s emergence from the
Chapter 11 Cases.

 

The Borrower will not use any proceeds for (a) the purpose of purchasing or
carrying directly or indirectly any margin stock or for any other purpose which
would cause this transaction to constitute a “purpose credit” within the meaning
of Regulation U or (b) in violation of any Anti-Corruption Laws or applicable
Sanctions (in each case to be defined in the Loan Documents).

 

 

 

Security and Priority:

 

The Loans and other obligations under (a) the Credit Facility, (b) cash
management products between the Borrower or any of its subsidiaries and the
Administrative Agent or an affiliate of the Administrative Agent or a Lender or
an affiliate of a Lender and (c) each hedging agreement between the Borrower or
any of its

 

2

--------------------------------------------------------------------------------



 

 

 

subsidiaries and the Administrative Agent or an affiliate of the Administrative
Agent or a Lender or an affiliate of a Lender shall be jointly and severally
guaranteed by the Guarantors and the Borrower (with respect to secured hedge
obligations and secured cash management obligations for which a Guarantor is the
primary obligor) and ratably secured by first priority, perfected liens and
security interests on (subject to customary exceptions and other exceptions to
be agreed), whether now or hereafter acquired, (i) substantially all personal
property (including a pledge of 100% of the stock of each of the Borrower’s
subsidiaries (limited to 65% of all the voting equity of any foreign
subsidiaries)), subject to exceptions to be agreed, (ii) oil and gas properties
of the Credit Parties comprising not less than 85% of the total value of the
PV-9 from the Borrowing Base Properties (as defined below) and (iii) all deposit
accounts, securities accounts and commodity accounts of the Credit Parties which
accounts shall be subject to control agreements in form and substance reasonably
satisfactory to the Administrative Agent on the Closing Date (or such later date
as may be reasonably agreed by the Administrative Agent); provided that the Loan
Documents shall contain limited exceptions to the requirement to enter into such
control agreements with respect to (A) deposit accounts that have a balance of
no greater than $1.0 million, individually, and $3.0 million in the aggregate
for all such accounts and (B) certain types of other accounts to be agreed
(collectively, and together with all proceeds thereof, the “Collateral”).

 

On the Closing Date, the Borrower will also deliver acceptable evidence of title
on not less than 85% of the total value of the PV-9 from the Borrowing Base
Properties (as defined below) evaluated in the Initial Reserve Report.

 

All the above-described pledges and security interests shall be created on terms
and pursuant to documentation consistent with the Documentation Principles (as
defined below).

 

 

 

Borrowing Base:

 

The “Borrowing Base” shall be the loan value assigned to the proved reserves
attributable to the Borrower’s and its subsidiaries’ oil and gas properties
located within the geographic boundaries of the United States as set forth in
the reserve report most recently delivered to the Administrative Agent and the
Lenders pursuant to the Credit Agreement (the “Borrowing Base Properties”).

 

As of the Closing Date, the Borrowing Base will be set initially at an amount
equal to $275.0 million (the “Initial Borrowing Base”) until the next scheduled
redetermination of the Borrowing Base or the Borrowing Base is otherwise
adjusted or redetermined as described herein (it being understood that the first
scheduled redetermination of the Borrowing Base shall occur on or about May 1,
2020 (such date, the “Initial Borrowing Base Redetermination Date”)).

 

The Borrowing Base will be redetermined on a semi-annual basis, with the parties
having the right to interim unscheduled redeterminations as described below. 
The Borrowing Base will also be subject to interim adjustments in connection
with (a) liquidations or unwinds of hedging agreements, (b) dispositions of
Borrowing Base Properties, (c) the Credit Parties’ failure to provide the
minimum required satisfactory title information, (d) the incurrence of Specified
Additional Debt and (e) to the extent applicable, failure to satisfy the
Post-Closing Hedging Covenant, in each case as described below.

 

3

--------------------------------------------------------------------------------



 

 

 

Scheduled Borrowing Base redeterminations will occur on a semi-annual basis each
May 1st and November 1st, commencing on or about May 1, 2020, based upon a
reserve report prepared as of the immediately preceding December 31st and
June 30th, respectively, and delivered to the Administrative Agent on or before
April 1st and October 1st, respectively. Each December 31st reserve report will
be prepared by an independent petroleum engineering firm reasonably acceptable
to the Administrative Agent, and each June 30th reserve report will be prepared
by an independent petroleum engineering firm reasonably acceptable to the
Administrative Agent or internally by the Borrower consistent with the
procedures used in the immediately preceding reserve report prepared by an
independent petroleum engineer.  In the case of the June 30th reserve report, if
such reserve report is prepared internally by or under the supervision of the
Borrower’s chief engineer as set forth above, the Borrower shall certify that
such reserve report is true and accurate in all material respects (with
appropriate exceptions for projections and cost estimates) and, except as
otherwise specified therein, has been prepared in all material respects in
accordance with the procedures used in the immediately preceding December 31st
reserve report.  In addition, the Administrative Agent, at the request of the
Required Lenders, and the Borrower, each may request one additional unscheduled
Borrowing Base redetermination during each period between scheduled Borrowing
Base redeterminations; provided, that no request for an unscheduled Borrowing
Base redetermination may be made by the Administrative Agent or the Lenders
prior to the Initial Borrowing Base Redetermination Date.

 

Decisions regarding the amount of the Borrowing Base will be made at the sole
credit discretion of the Lenders based upon the value of the Borrowing Base
Properties as set forth in the most recent reserve report and in accordance with
each Lender’s normal and customary standards and practices for determining the
value of oil and gas properties based upon its usual and customary criteria for
reserve based lending as they exist at such time.  Increases in the amount of
the Borrowing Base will require approval of all Lenders, and decreases or
maintenance of the amount of the Borrowing Base will require approval of the
Required Lenders.

 

If the Borrower or any subsidiary (a) liquidates or unwinds any hedging
agreement upon which the Lenders relied in determining the Borrowing Base or
(b) disposes of Borrowing Base Properties, and the Borrowing Base value
attributable to such liquidated or unwound hedging agreement and/or the
Borrowing Base value of such disposed Borrowing Base Properties, since the last
scheduled redetermination exceeds, individually or in the aggregate, when
combined with all such other liquidated or unwound hedging agreements and
disposed Borrowing Base Properties since the last scheduled redetermination, ten
percent (10%) of the then-effective Borrowing Base, then the Borrowing Base
shall be reduced by an amount equal to the Borrowing Base value assigned to the
such liquidated hedging agreement or disposed Borrowing Base Properties in the
then-effective Borrowing Base.

 

The Borrowing Base shall be adjusted as a result of the Credit Parties’ failure
to deliver acceptable evidence of title on not less than 85% of the total value
of the PV-9 from the Borrowing Base Properties unless cured or otherwise
rendered moot by the delivery of additional title information.

 

4

--------------------------------------------------------------------------------



 

 

 

The Borrowing Base shall be adjusted in connection with the issuance of any
permitted unsecured senior or senior subordinated indebtedness after the Closing
Date (such additional unsecured senior or senior subordinated loans or notes,
“Specified Additional Debt”), by an amount equal to $0.25 for every $1.00 of
Specified Additional Debt incurred, other than any Specified Additional Debt
incurred to refinance any Specified Additional Debt (only to the extent that the
aggregate principal amount of such refinancing indebtedness does not result in
an increase in the principal amount thereof); provided, that, in the event a
Borrowing Base Deficiency (as defined below) exists at the time of incurrence of
Specified Additional Debt (after giving effect to the adjustment required
hereby), then the Borrower shall be required to prepay the Loans in an amount
equal to the lesser of the net cash proceeds of such Specified Additional Debt
or such Borrowing Base Deficiency.

 

If the Credit Parties fail to satisfy the Post-Closing Hedging Covenant (as
defined below) on or before the Post-Closing Hedging Date (as defined below),
the Administrative Agent shall have the right to reduce the Borrowing Base then
in effect, on the Post-Closing Hedging Date, by an amount determined by the
Administrative Agent acting in its sole discretion and consistent with its
normal oil and gas lending criteria as it exists at the particular time (but in
any event in an amount not more than the Borrowing Base value attributable to
the commodity hedging agreements not entered into in connection with the
Post-Closing Hedging Covenant).

 

 

 

III.                              Certain Payment Provisions

 

 

 

Fees and Interest Rates:

 

As set forth in Annex I.

 

 

 

Maturity:

 

The fifth anniversary of the Closing Date (the “Maturity Date”).

 

 

 

Optional Prepayments:

 

Loans may be prepaid at any time on three (3) business day’s prior notice for
Eurodollar Loans (as defined in Annex I) and one (1) business day’s prior notice
for ABR Loans (as defined in Annex I), in writing, without premium or penalty in
minimum amounts to be agreed upon, subject to reimbursement of the Lenders’
“breakage costs” in the case of a prepayment of Eurodollar Loans prior to the
last day of the relevant interest period. Amounts repaid under the Credit
Facility may be reborrowed.

 

 

 

Mandatory Prepayments:

 

If, as a result of (a) a scheduled redetermination of the Borrowing Base or
(b) any adjustment of the Borrowing Base as a result of the failure to deliver
satisfactory title information, the sum of outstanding Loans and the Lender’s
exposure in respect of Letters of Credit exceeds the lesser of (x) the aggregate
Commitments and (y) the Borrowing Base, a  deficiency (a “Borrowing Base
Deficiency”) shall exist, and the Borrower will be required to eliminate such
Borrowing Base Deficiency notifying the Administrative Agent with 10 days that
it intends to take one or more of the following actions (provided that if the
Borrower fails to elect any of the following actions within 10 days it shall be
deemed to have elected option (i) hereof):

 

5

--------------------------------------------------------------------------------



 

 

 

(i) within 30 days, prepay the Loans (and cash collateralize any such deficiency
attributable to Letter of Credit exposure) in an amount equal to such Borrowing
Base Deficiency,

 

(ii) prepay the Loans (and cash collateralize any such deficiency attributable
to Letter of Credit exposure) in not more than six equal monthly installments,
in an aggregate amount equal to such Borrowing Base Deficiency (with the first
such payment to be made within 30 days),

 

(iii) within 30 days, provide additional collateral not evaluated in the most
recently delivered reserve report and/or evaluated but not mortgaged in the form
of proved oil and gas properties having a Borrowing Base value determined by the
Required Lenders sufficient to eliminate such Borrowing Base Deficiency or

 

(iv) a combination of the foregoing options (i), (ii) and (iii) sufficient to
eliminate such Borrowing Base Deficiency.

 

If a Borrowing Base Deficiency exists as a result of a Borrowing Base adjustment
for an asset disposition, an unwind or termination of a hedging agreement, the
failure of the Borrower to satisfy the Post-Closing Hedging Covenant on or
before the Post-Closing Hedging Date or an incurrence of Specified Additional
Debt, within one business day of such asset disposition, unwind or termination
of a hedging agreement, Post-Closing Hedging Date or incurrence of Specified
Additional Debt, as applicable, the Borrower will be required to prepay the
Loans in an amount equal to such Borrowing Base Deficiency, and if any Borrowing
Base Deficiency remains after prepaying all of the Loans as a result of
outstanding Letters of Credit, cash collateralize such excess.

 

Any mandatory prepayment made by the Borrower shall not require or trigger a
reduction of the Commitments under the Credit Facility.

 

 

 

Optional Commitment Reductions:

 

Upon prior written notice to be agreed, the Commitments may be reduced by the
Borrower in minimum amounts to be agreed upon or terminated in whole, subject to
reimbursement of the Lenders’ “breakage costs” in the case of a prepayment of
Eurodollar Loans prior to the last day of the relevant interest period.  If, as
a result of any termination or reduction of the Commitments, a Borrowing Base
Deficiency exists, the Borrower will be required to prepay the Loans on the date
of such reduction or termination in an aggregate principal amount equal to such
excess, and if any remains after prepaying all of the Loans as a result of
outstanding Letters of Credit, cash collateralize such excess.

 

 

 

IV.                               Certain Conditions

 

 

 

Initial Conditions:

 

The availability of the initial borrowing under the Credit Facility on the
Closing Date shall be conditioned only upon satisfaction or waiver of (a) the
delivery of a customary borrowing notice, (b) the conditions precedent set forth
in Section 5 of the Commitment Letter and (c) the conditions set forth in
Exhibit C (such requirements, the “Initial Conditions”).

 

For purposes of this Commitment Letter and the Fee Letters, “Closing Date” shall
mean the date of the satisfaction or waiver of the Initial Conditions and the
initial funding of the Credit Facility.

 

6

--------------------------------------------------------------------------------



 

Ongoing Conditions:

 

After the Closing Date, the making of each Loan and the issuance of each Letter
of Credit shall be conditioned upon (a) the accuracy of all representations and
warranties in the Loan Documents (including, without limitation, the material
adverse effect, solvency and litigation representations) in all material
respects (or if such representation is already qualified by materiality, in all
respects) and (b) there being no default or event of default in existence at the
time of, or after giving effect to the making of, such extension of credit. 

 

 

 

V.                                    Certain Documentation Matters

 

 

 

Loan Documents:

 

The definitive documentation for the Credit Facility (the “Loan Documents”)
shall be negotiated in good faith and shall contain only those conditions,
mandatory prepayments, prepayment premiums (if any), representations,
warranties, covenants and events of default expressly set forth in this
Exhibit B (applicable to the Borrower and its subsidiaries or restricted
subsidiaries, as applicable, in each case, with materiality thresholds, baskets,
exceptions, limitations, qualifications and grace and cure periods to be agreed)
and, except as set forth herein, those terms and conditions usual for facilities
and transactions of this type and which shall reflect (a) the Administrative
Agent’s required agency and other form provisions (including with respect to a
replacement of the LIBO Rate) so long as such changes are not inconsistent with
this Commitment Letter and are customarily included in credit agreements with
respect to which the Administrative Agent acts as administrative agent, (b) the
Chapter 11 Plan and (c) the terms and conditions set forth in the Commitment
Letter and as otherwise mutually agreed by the Borrower and the Administrative
Agent  (collectively, the “Documentation Principles”).  It is understood and
agreed that the Loan Documents shall give due regard to the Borrower’s existing
Amended and Restated Senior Secured Revolving Credit Agreement, dated as of
September 7, 2017, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified to date, the
“Existing Credit Agreement”).

 

 

 

Representations and Warranties:

 

To be applicable to the Borrower and its subsidiaries or restricted
subsidiaries, as applicable, limited to the following:

 

·                  Organization, Powers;

·                  Authority, Enforceability;

·                  Approvals, including full force and effect of the
confirmation order, No Conflicts;

·                  Financial Condition, No Material Adverse Effect;

·                  Litigation;

·                  Environmental Matters;

·                  Compliance with Laws and Agreements, No Defaults;

·                  Investment Company Act;

·                  Taxes;

·                  ERISA;

·                  Disclosure, No Material Misstatements;

·                  Insurance;

·                  Restrictions on Liens;

·                  Subsidiaries;

 

7

--------------------------------------------------------------------------------



 

 

 

·                  Location of Business and Offices;

·                  Properties, Titles, Etc.;

·                  Maintenance of Properties;

·                  Gas Imbalances, Prepayments;

·                  Marketing of Production;

·                  Swap Agreements;

·                  Use of Loans and Letters of Credit;

·                  Solvency;

·                  Anti-Corruption Laws and Sanctions;

·                  Senior Debt Status; and

·                  EEA Financial Institutions.

 

 

 

Affirmative Covenants:

 

To be applicable to the Borrower and its subsidiaries or restricted
subsidiaries, as applicable, limited to the following:

 

·                  Delivery of Financial Statements (with unaudited financial
statements to be delivered within 45 days of the end of each of the first three
fiscal quarters of the Borrower’s fiscal year, and with audited financial
statements to be delivered within 90 days of the end of the Borrower’s fiscal
year) and other information customary for facilities of this type (including a
quarterly compliance certificate, consolidating information regarding
unrestricted subsidiaries, reporting of hedging agreements in connection with
the delivery of any reserve report, insurance certificates, accounting reports,
SEC filings and shareholder reports, notices under other material instruments,
lists of purchasers, notice of dispositions and hedge liquidations, notice of
casualty events, certain organizational changes, production reports and lease
operating statements, a 12 month cash flow forecast and capital budget delivered
within 90 days of fiscal year end and notice of certain incurrence of
indebtedness);

·                  Notices of Material Events;

·                  Existence, Conduct of Business;

·                  Payment of Obligations;

·                  Performance of Obligations under Loan Documents;

·                  Operation and Maintenance of Properties;

·                  Insurance;

·                  Books and Records, Inspection Rights;

·                  Compliance with Laws (including OFAC, Patriot Act, FCPA and
beneficial ownership requirements);

·                  Environmental Matters;

·                  Further Assurances;

·                  Reserve Reports;

·                  Title Information with respect to at least 85% of the PV-9 of
the Borrowing Base Properties;

·                  Additional Collateral (including maintenance of liens on not
less than 85% of the total value of the PV-9 of the Borrowing Base Properties),
Additional Guarantors;

·                  ERISA Compliance;

 

8

--------------------------------------------------------------------------------



 

 

 

·                  Maintenance of control agreements over deposit, securities
and commodities accounts and location of proceeds of Loans (violation of which
will cause an immediate Event of Default);

·                  Unrestricted Subsidiaries;

·                  Marketing Activities;

·                  Keepwell;

·                  Swap Agreements as set forth in the “Minimum Hedging”
paragraph in the Section titled “Commodity Hedging”; and

·                  Post-Closing Obligations (if applicable).

 

 

 

Financial Covenants:

 

Limited to the following:

 

(a) Total Net Leverage Ratio: The Borrower will not permit, as of the last day
of any fiscal quarter commencing with the first full fiscal quarter ending after
the Closing Date, its ratio of total net debt (net of unrestricted cash only to
the extent that such cash and cash equivalents are maintained in accounts
subject to a control agreement in favor of the Administrative Agent, in an
amount not to exceed (i) if any Loans are outstanding under the Credit Facility,
$50.0 million or (ii) if no Loans are outstanding under the Credit Facility, an
unlimited amount) as of such date to consolidated adjusted EBITDAX (to be
defined in a manner to be agreed, provided that fees, expenses and other
restructuring transaction costs which are incurred through a date to be agreed,
in connection with the Transactions, the Chapter 11 Cases and the other
transactions contemplated hereby or thereby and other non-recurring costs and
expenses will be permitted to be added back when calculating consolidated
adjusted EBITDAX) for the four fiscal quarters ending on such date to be greater
than 4.00 to 1.00 (the “Total Net Leverage Ratio”).

 

For purposes of calculating the Total Net Leverage Ratio, (A) for the first full
fiscal quarter ending after the Closing Date, consolidated adjusted EBITDAX
shall be calculated by multiplying consolidated adjusted EBITDAX for such fiscal
quarter by 4, (B) for the period of the first two full fiscal quarters ending
after the Closing Date, consolidated adjusted EBITDAX shall be calculated by
multiplying consolidated adjusted EBITDAX for such two fiscal quarters by 2, and
(C) for the period of the first three full fiscal quarters ending after the
Closing Date, consolidated adjusted EBITDAX shall be calculated by multiplying
consolidated adjusted EBITDAX for such three fiscal quarters by 4/3.

 

(b) Current Ratio: The Borrower will not permit, as of the last day of any
fiscal quarter commencing with the first full fiscal quarter ending after the
Closing Date, its ratio of (i) consolidated current assets (including the unused
amount of the Borrowing Base then available to be borrowed, but excluding
(A) all non-cash assets under Accounting Standards Codification Topic No. 815,
(B) the aggregate amount of any deposits (in each case, whether in cash or
otherwise) posted by the Borrower or any of its restricted subsidiaries to
secure swap obligations owing by such persons or to cover market exposures) and
(C) any deferred tax assets to (ii) consolidated current liabilities (excluding
non-cash obligations under FASB Accounting Standards Codification 815, current
maturities under the Credit Facility and of long-term indebtedness and any
deferred tax liabilities) to be less than 1.0 to 1.0 (the “Current Ratio” and,
together with the Leverage Ratio, the “Financial Covenants”).

 

9

--------------------------------------------------------------------------------



 

Negative Covenants:

 

To be applicable to the Borrower and its subsidiaries or restricted
subsidiaries, as applicable, limited to the following:

 

·                  Debt, to include a basket for Specified Additional Debt
without limit, subject to (i) no default or event of default has occurred and is
continuing after giving effect to any such Specified Additional Debt issuance,
(ii) pro forma compliance, after giving effect to any such Specified Additional
Debt issuance, with the Financial Covenants, (iii) reduction in the Borrowing
Base in the manner described above (in the section titled “Borrowing Base”) and
(iv) other conditions and restrictions to be agreed;

·                  Liens;

·                  Dividends, Distributions and Redemptions; Repayment and
Amendment of certain junior debt (including any Specified Additional Debt), to
include a basket for restricted payments and repayments of such junior debt,
subject to (i) no default or event of default has occurred and is continuing
after giving effect to such restricted payment or repayment of such junior debt,
(ii) availability on a pro forma basis of at least 20% of the then-effective
Borrowing Base and (iii) pro forma compliance, after giving effect to any such
restricted payment or repayment of such junior debt, with a Total Net Leverage
Ratio of not greater than 2.75:1.00 (the “Restricted Payment Conditions”);

·                  Investments, Loans and Advances, to include a basket subject
to the Restricted Payment Conditions;

·                  Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Indebtedness of Unrestricted Subsidiaries;

·                  Nature of Business; International Operations;

·                  Proceeds of Loans;

·                  ERISA Compliance;

·                  Sales or Discount of Receivables;

·                  Mergers, Other Fundamental Changes, Etc.;

·                  Sale of Properties;

·                  Environmental Matters;

·                  Transactions with Affiliates;

·                  Subsidiaries;

·                  Negative Pledge Agreements; Dividends Restrictions;

·                  Gas Imbalances, Take-or-Pay or Other Prepayments; and

·                  Swap Agreements as set forth in the “Maximum Hedging”
paragraph in the Section titled “Commodity Hedging”; and

·                  Amendments to Organizational Documents in a manner that is
material and adverse to the interests of the Lenders and Fiscal Year End.

 

 

 

Commodity Hedging:

 

Minimum Hedging: The Credit Parties shall use commercially reasonable efforts to
enter into as of the Closing Date, and shall thereafter maintain, commodity
hedging contracts hedging at prices reasonably acceptable to the Administrative
Agent for no less than (a) 75% of the total forecasted production (based on the
most recently delivered reserve report) of crude oil and natural gas, calculated
separately, from total proved developed producing oil and gas properties of the
Credit Parties for a period through at least the first 12 full calendar months
following the Closing Date and (b) 50% of the total forecasted production (based
on the most recently delivered reserve report) of crude oil and natural gas,
calculated separately, from

 

10

--------------------------------------------------------------------------------



 

 

 

total proved developed producing oil and gas properties of the Credit Parties
for each of the full calendar months 13 through 24 following the Closing Date
(the hedge contracts referred to herein, the “Required Hedges”).

 

Maximum Hedging: As of the date of entry into any commodity hedging contract,
the Credit Parties shall have entered into commodity hedging contracts for no
more than 85% of the total forecasted production (based on the most recently
delivered reserve report) of crude oil and natural gas, calculated separately,
from total proved developed producing oil and gas properties of the Credit
Parties for the 60 full calendar months following such date. No commodity
hedging contract shall have a tenor longer than 60 months from the date such
hedging arrangement is created.

 

Secured commodity hedging contracts shall be limited to those entered into with
the Administrative Agent or affiliates of the Administrative Agent, Lenders or
affiliates of Lenders and “Approved Counterparties” (to be defined in a
customary manner).

 

If, after using their commercially reasonable efforts, the Credit Parties are
unable to enter into the Required Hedges as of the Closing Date, within 30 days
after the Closing Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion) (the “Post-Closing Hedging Date”),
the Credit Parties shall enter into the Required Hedges. The requirement set
forth in this paragraph is referred to herein as the “Post-Closing Hedging
Covenant.

 

 

 

Events of Default:

 

To be applicable to the Borrower and its restricted subsidiaries, limited to the
following:

 

·                  Failure to pay any required principal of any Loan or
reimbursement obligation in respect of Letter of Credit disbursement when due,

·                  Failure to pay interest, fees or other amounts when due
(subject to a grace period of 3 business days);

·                  Failure to comply with any covenant or condition of the Loan
Documents (subject to a grace period consistent with the Documentation
Principles);

·                  Any representation or warranty shall have been incorrect in
any material respect when made (without duplication of a materiality qualifier);

·                  Cross-payment default (subject to a grace period consistent
with the Documentation Principles) and cross-acceleration to other material
indebtedness;

·                  Bankruptcy or insolvency (subject to a grace period
consistent with the Documentation Principles);

·                  Unsatisfied material judgment (subject to a 30 day grace
period);

·                  Change in control (the definition of which is to be agreed);

·                  ERISA events;

·                  Actual or asserted (in writing) invalidity of any guarantee,
security document or intercreditor or subordination provisions or non-perfection
of any security interest; and

·                  The Loan Documents cease to be in full force and effect and
valid, binding and enforceable.

 

11

--------------------------------------------------------------------------------



 

Voting:

 

Amendments and waivers with respect to the Loan Documents shall require the
approval of the Majority Lenders, except that (a) the consent of each Lender
directly affected thereby shall be required with respect to (i) reductions in
the amount or extensions of the Maturity Date or the date for any scheduled date
of payment or prepayment of principal, (ii) reductions in the rate of interest
(other than waivers of default interest) or any fee or extensions of any due
date thereof, (iii) increases in the amount of, or extensions of the expiry date
of, any Lender’s commitment and (iv) changes in the pro rata payment sharing
provisions, (b) the consent of all of the Lenders shall be required with respect
to increases of the Borrowing Base, (c) the consent of the Required Lenders,
shall be required with respect to reductions or reaffirmations of, waivers of an
automatic reduction in, or postponement of a scheduled redetermination of the
Borrowing Base and (d) the consent of all of the Lenders shall be required with
respect to modifications of any of the voting percentages, releases of all or
substantially all of the collateral or releases of any Guarantor (except as
otherwise expressly permitted in the Loan Documents).  Notwithstanding the
foregoing the Administrative Agent may (without the consent of the Lenders)
enter into amendments or modifications to the Loan Documents in order to
implement a LIBOR replacement rate in accordance with the terms thereof.

 

The Loan Documents shall contain customary provisions for replacing
non-consenting Lenders, in connection with amendments, modifications, waivers
and Borrowing Base redeterminations requiring the consent of all Lenders or of
all Lenders directly affected thereby so long as the Required Lenders shall have
consented thereto.

 

 

 

Assignments and Participations:

 

After the Closing Date, the Lenders shall be permitted to assign all or a
portion of their Loans and Commitments with the consent, not to be unreasonably
withheld, conditioned or delayed, of (a) the Borrower, unless (i) the assignee
is a Lender, an affiliate of a Lender or an approved fund or (ii) a payment or
bankruptcy event of default has occurred and is continuing, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) business days after having received notice thereof, (b) the Administrative
Agent and (c) the LC Issuer.  In the case of partial assignments (other than to
another Lender, to an affiliate of a Lender or an approved fund), the minimum
assignment amount shall be $5.0 million, unless otherwise agreed by the Borrower
and the Administrative Agent.

 

The Lenders shall also be permitted to sell participations in their Loans. 
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions.  Voting rights of a participant shall
be limited to those matters set forth in clause (a) of the preceding paragraph
with respect to which the affirmative vote of the Lender from which it purchased
its participation would be required.  Pledges of Loans in accordance with
applicable law shall be permitted without restriction.  Promissory notes shall
be issued under the Credit Facility upon request.  No assignments or
participations shall be permitted to be made to the Borrower or any of its
affiliates or to natural persons.

 

 

 

Yield Protection; Etc.:

 

The Loan Documents shall contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve, tax,
capital adequacy or other requirements of law, and from the imposition of or

 

12

--------------------------------------------------------------------------------



 

 

 

changes in withholding or other taxes (including reflecting that both (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III shall, in the case of each of the foregoing
clause (x) and clause (y), be deemed to be a change in law after the Closing
Date regardless of the date enacted, adopted or issued) and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Loan on a day other than the last day of an
interest period with respect thereto.

 

 

 

Defaulting Lenders:

 

The Loan Documents shall contain provisions relating to “defaulting” Lenders
(including provisions relating to reallocation of participations in, or the
Borrower providing cash collateral to support Letters of Credit, to the
suspension of certain voting rights and rights to receive certain fees, and to
termination or assignment of the Commitments or Loans of such Lenders).

 

 

 

Expenses and Indemnification:

 

The Borrower shall, regardless of whether the Closing Date occurs, pay (a) all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Lead Arranger associated with the syndication of the Credit Facility and the
preparation, execution, delivery and administration of the Loan Documents and
any amendment, modification or waiver with respect thereto (limited, in the case
of counsel, to the reasonable fees, disbursements and other charges of a single
counsel to the Administrative Agent and the Lead Arranger, including (if
necessary) one local counsel in each relevant jurisdiction and one regulatory
counsel to all such persons with respect to a relevant regulatory matter, taken
as a whole, and, solely in the event of a conflict of interest, one additional
counsel (and, if necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction or for each matter) to each group of similarly situated
affected persons), (b) all reasonable and documented out-of-pocket costs,
expenses, taxes, assessments and other charges incurred by the Administrative
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by the Credit Facility or any
security instrument and (c) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents.

 

 

 

 

 

The Administrative Agent, the Arrangers and the Lenders (and their affiliates
and their respective officers, directors, employees, advisors, agents and other
representatives) will have no liability for, and will be indemnified and held
harmless against, any loss, claim, damage, liability, cost or expense incurred
in respect of the transactions and the financing contemplated hereby or the use
or the proposed use of proceeds thereof and any claim, litigation, investigation
or proceeding relating to any of the foregoing (except to the extent resulting
from the gross negligence, bad faith or willful misconduct of the indemnified
person, as determined by a court of competent jurisdiction by final and
nonappealable judgment); provided, that counsel shall be limited to a single
counsel to the

 

13

--------------------------------------------------------------------------------



 

 

 

indemnitees, taken as a whole, including (if necessary) one local counsel in
each relevant jurisdiction and, solely in the case of a conflict, one additional
counsel (and, if necessary one local counsel in each relevant jurisdiction) for
the conflicted parties.

 

 

 

EU Bail-In Provisions:

 

The Loan Documents will contain customary EU Bail-In provisions.

 

 

 

QFC Provisions:

 

The Loan Documents will contain customary “QFC” provisions.

 

 

 

Governing Law and Forum:

 

State of New York.

 

 

 

Counsel to the Lead Arranger and the Administrative Agent:

 

Simpson Thacher & Bartlett LLP.

 

 

 

 

14

--------------------------------------------------------------------------------



 

Annex I

 

Interest and Certain Fees

 

Pricing Grid:

 

The applicable margin and applicable commitment fee will be determined in
accordance with the following table:

 

Level

 

Borrowing Base Usage

 

Eurodollar Loans

 

ABR Loans

 

Commitment Fee

V

 

> 90%

 

300.0 bps

 

200.0 bps

 

50.0 bps

IV

 

> 75% < 90%

 

275.0 bps

 

175.0 bps

 

50.0 bps

III

 

> 50% < 75%

 

250.0 bps

 

150.0 bps

 

50.0 bps

II

 

> 25% < 50%

 

225.0 bps

 

125.0 bps

 

37.5 bps

I

 

< 25%

 

200.0 bps

 

100.0 bps

 

37.5 bps

 

 

 

Borrowing Base Usage at any time is based on total outstanding Loans, Letters of
Credit and reimbursement obligations under the Credit Facility as a percentage
of the Borrowing Base.

 

 

 

Interest Rate Options:

 

The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin or
the Adjusted LIBO Rate plus the Applicable Margin.

 

 

 

 

 

As used herein:

 

 

 

 

 

“Alternate Base Rate” means the highest of (i) the rate of interest last quoted
by The Wall Street Journal in the U.S. as the prime rate in effect (the “Prime
Rate”), (ii) the NYFRB Rate from time to time plus 0.5% and (iii) the Adjusted
LIBO Rate for a one month interest period plus 1%.  If the ABR as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00%.

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.

 

“Applicable Margin” means a percentage determined in accordance with the pricing
grid.

 

“Commitment Fee Rate” means a percentage determined in accordance with the
pricing grid.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its

 

--------------------------------------------------------------------------------



 

 

 

public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of calculating such rate.

 

“Interest Period” means a period of one, two, three or six months (as selected
by the Borrower).

 

 

 

 

 

“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any interest
period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such interest period; provided that
if the LIBO Screen Rate shall not be available at such time for such interest
period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

 

 

 

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any interest period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
interest period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of calculating such rate.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

2

--------------------------------------------------------------------------------



 

Interest Payment Dates:

 

In the case of Loans bearing interest based upon the Alternate Base Rate (“ABR
Loans”), quarterly in arrears.

 

In the case of Loans bearing interest based upon the Adjusted LIBO Rate
(“Eurodollar Loans”), on the last day of each relevant Interest Period and, in
the case of any Interest Period longer than three months, on each successive
date three months after the first day of such Interest Period.

 

 

 

Commitment Fees:

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the applicable Commitment Fee
Rate on the average daily amount of the unused amount of the commitment of such
Lender. Accrued commitment fees shall be payable quarterly in arrears and on the
date that is the earlier of the Maturity Date and the date of termination of the
Commitments.

 

 

 

Letter of Credit Fees:

 

The Borrower shall pay a participation fee on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin then in effect with respect
to Eurodollar Loans on the face amount of each such Letter of Credit.  Such
participation fee shall be shared ratably among the Lenders and shall be payable
quarterly in arrears. 

 

 

 

 

 

A fronting fee equal to the greater of (i) $500 or (ii) 0.25% per annum on the
face amount of each Letter of Credit, shall be payable quarterly in arrears to
the applicable LC Issuer for its own account.  In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable to the applicable Issuing Bank for its own account.

 

 

 

Default Rate:

 

During the continuation of a payment or bankruptcy event of default, and during
the continuation of any other event of default after the Administrative Agent
has delivered notice to the Borrower, all outstanding principal, fees and other
obligations shall bear interest at 2.00% above the rate applicable to ABR Loans.

 

 

 

Rate and Fee Basis:

 

All commitment fees and all per annum rates shall be calculated on the basis of
a year of 360 days (or 365/366 days, in the case of ABR Loans the interest rate
payable on which is then based on the Prime Rate) for actual days elapsed.  

 

3

--------------------------------------------------------------------------------



 

EXHIBIT C

 

$750.0 Million Senior Secured Reserve-Based Revolving Credit Facility

Conditions Precedent

 

Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Summary of Terms and Conditions to which this Exhibit C is
attached.

 

The Closing Date and the making of the initial extensions of credit under the
Credit Facility will be subject to the satisfaction of the following conditions
precedent:

 

1.              The Administrative Agent shall have received (a) the Loan
Documents, which shall, in each case, be consistent with the terms of the
Indicative Summary of Terms and Conditions to which this Exhibit C is attached
and shall otherwise be in form and substance reasonably satisfactory to the Lead
Arranger, shall have been executed and delivered by each of parties thereto,
including all documents and instruments required to create and perfect the
Administrative Agent’s security interest in the Collateral and (b) customary
officer’s closing certificates (including incumbency certificates of officers),
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case, with
respect to the Credit Parties, customary legal opinions related to the Loan
Documents, including an opinion on no conflicts with applicable laws in addition
to other customary opinions, a solvency certificate (with respect to the
Borrower and its subsidiaries on a consolidated basis as of the Closing Date
after giving effect to the transactions contemplated to occur on the Closing
Date) certified by a senior authorized financial officer of the Borrower and
such other documents and instruments as are customary for transactions of this
type (including evidence of insurance).

 

2.              The Administrative Agent and the Arranger shall have received
all commitment, arrangement, upfront and agency fees and all other fees and
amounts due and payable on or prior to the Closing Date, and to the extent
invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
(including, without limitation, the fees and expenses of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent).

 

3.              The Administrative Agent shall have received acceptable evidence
of title on not less than 85% of the total value of the PV-9 from the Borrowing
Base Properties evaluated in the Initial Reserve Report.

 

4.              All actions necessary to establish that the Administrative Agent
will have a perfected first priority security interest in the Collateral (as
described in the section titled “Collateral” on Exhibit B) shall have been
taken, including (a) delivery of counterparts and exhibits for mortgages or
deeds of trust, as applicable, which are necessary and appropriate for filing in
the appropriate jurisdictions and (b) the Borrower’s execution and delivery of
control agreements in connection with its deposit accounts, commodities accounts
or securities accounts, as applicable.

 

5.              The Administrative Agent shall have received a certificate of a
responsible officer of the Borrower certifying (a) that the Borrower and its
subsidiaries have received all material third party and governmental consents
and approvals required by the terms of the Loan Documents and (b) that since
December 31, 2018, there has not been any event, occurrence, development or
change in the circumstances or facts that has had or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, financial condition, operations, performance or properties of the
Borrower, the Guarantors or their respective restricted subsidiaries, taken as a
whole; provided, that a material adverse effect shall not include any event,
occurrence, development or change

 

--------------------------------------------------------------------------------



 

in the circumstances or facts arising out of or resulting from: (a) conditions
or effects that generally affect persons or entities engaged in the industries,
business, markets, financial conditions or the geographic area in which the
Credit Parties operate taking into consideration any event that is related to
the operations of the Credit Parties in the specific geographical and geological
areas in which it operates, (b) general economic conditions in regions and
markets in which the Credit Parties operate, (c) regional, national or
international political or social conditions, including acts of war, terrorism
or natural disasters, escalation or material worsening of hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or its
territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (d) financial,
banking, securities, credit, or commodities markets, prevailing interest rates
or general capital markets conditions, (e) changes in United States generally
accepted accounting principles, (f) changes in Laws, orders, or other binding
directives issued by any governmental entity, (g) the taking of any action or
any inaction required by the RSA, the Backstop Agreement, the Restructuring Term
Sheet, the Chapter 11 Plan, or any action or inaction in connection with the
Chapter 11 Cases, including the commencement, announcement and pendency of the
Chapter 11 Cases, or (h) any action or inaction consented to or requested by the
Consenting Noteholders; provided, that exceptions set forth in clauses (a), (b),
(c) and (d) of this definition shall not apply to the extent that such Event is
disproportionately adverse to the Credit Parties, taken as a whole, as compared
to other companies comparable in size and scale to the Credit Parties operating
in the industries and same geographical area in which the Credit Parties
operate.

 

6.              The Administrative Agent and the Lead Arranger shall have
received (a) satisfactory audited consolidated financial statements of the
Borrower for the year ended December 31, 2018 and reasonably satisfactory
unaudited consolidated financial statements of the Borrower for each fiscal
quarter thereafter ending at least 45 days prior to the Closing Date, (b) a pro
forma unaudited consolidated balance sheet of the Borrower and its subsidiaries
as of the Closing Date, after giving effect to the making of the initial
extensions of credit under the Facility, the application of the proceeds thereof
and to the other transactions contemplated to occur on the Closing Date,
certified by the Borrower’s chief financial officer, which shall reflect no
indebtedness other than the Loans made by the Lenders on the Closing Date and
other indebtedness permitted by the Facility Documentation (excluding any
Specified Additional Debt), (c) a satisfactory reserve report prepared by
Netherland Sewell & Associates, Inc. with an as of date of January 1, 2019
covering the oil and gas properties of the Borrower and its subsidiaries
included in the Borrowing Base, (d) a satisfactory reserve report prepared
internally by the Borrower consistent with the procedures used in the reserve
report identified in clause (c) with an as of date of July 1, 2019 covering the
oil and gas properties of the Borrower and its subsidiaries included in the
Borrowing Base (the “Initial Reserve Report”), accompanied by an officer’s
certificate covering certain customary matters with respect to such reserve
report and (e) lease operating statements and production reports with respect to
the oil and gas properties evaluated in the Initial Reserve Report, in form and
substance satisfactory to the Lead Arranger, for the fiscal year ended
December 31, 2018 and for each fiscal quarter ending thereafter ending at least
45 days prior to the Closing Date.

 

7.              The Administrative Agent and each Lender who has requested the
same shall have received, at least three (3) business days prior to the Closing
Date, (a) all documentation and other information regarding the Borrower in
connection with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and (b) to the extent
applicable, in connection with “beneficial ownership” rules and regulations, a
customary certification regarding beneficial ownership or control of the
Borrower in a form reasonably satisfactory to the Administrative Agent and each
requesting Lender, in the case of clauses (a) and (b), to the extent reasonably
requested in writing at least ten (10) business days prior to the Closing Date.

 

2

--------------------------------------------------------------------------------



 

8.              The Administrative Agent shall be reasonably satisfied that
after the making of the Loans on the Closing Date, the application of the
proceeds thereof and after giving effect to the other transactions contemplated
hereby, the Borrower and the Guarantors shall have unused availability under the
Borrowing Base of not less than $125.0 million.

 

9.              The Administrative Agent shall have received evidence reasonably
satisfactory to it that all loans and other obligations under the DIP Facility
are being repaid in full, the DIP Facility is being terminated, and the liens
securing the DIP Facility are being released, in each case substantially
contemporaneously with the proceeds of the initial funding under the Credit
Facility. After giving effect to the transactions contemplated hereby, the
Borrower and its subsidiaries shall have no indebtedness outstanding other than
(a) the Loans and other extensions of credit under the Credit Facility and
(b) any other indebtedness permitted under the Loan Documents (excluding any
Specified Additional Debt).  The Administrative Agent shall have received
evidence satisfactory to it that all liens on the assets of the Borrower and its
subsidiaries (other than liens permitted by the Loan Documents) have been (or
will be concurrently with the initial funding under the Credit Facility)
released or terminated and that duly executed recordable releases and
terminations in forms reasonably acceptable to the Administrative Agent with
respect thereto have been obtained by the Borrower or its subsidiaries.

 

10.       Not later than August 16, 2019, the Bankruptcy Court shall have
entered an order in form and substance reasonably satisfactory to the Lead
Arranger (which order is final, is in full force and effect, is unstayed and has
not been amended, supplemented or otherwise modified without the consent of the
Lead Arranger) approving the Commitment Letter, the Fee Letters and the
transactions contemplated thereby (including the fees set forth in the Fee
Letters) and specifically providing for the right to receive all amounts due and
owing, including indemnification obligations, the fees and other payments as set
forth herein, and reimbursement of all reasonable costs and expenses incurred in
connection with the transactions contemplated herein and as set forth herein and
which shall be entitled to priority as administrative expense claims under
Sections 503(b) and 507(a)(1) of title 11 of the Bankruptcy Code, regardless of
whether the Closing Date occurs.

 

11.       The Chapter 11 Plan and all other related documentation (a) shall be
satisfactory to the Lead Arranger with respect to any portions of such Chapter
11 Plan that directly relate to the Credit Facility, and reasonably satisfactory
to the Lead Arranger in all other respects, (b) shall have been confirmed by an
order of the Bankruptcy Court which order shall be satisfactory to the Lead
Arranger with respect to any portions of such order that directly relate to the
Credit Facility, and reasonably satisfactory to the Lead Arranger in all other
respects, which order shall be in full force and effect, unstayed and final, and
shall not have been modified or amended without the written consent of the Lead
Arranger, reversed or vacated, (c) all conditions precedent to the effectiveness
of the Chapter 11 Plan as set forth therein shall have been satisfied or waived
(the waiver thereof having been approved by the Lead Arranger), and the
substantial consummation (as defined in Section 1101 of the Bankruptcy Code) of
the Chapter 11 Plan in accordance with its terms shall have occurred
contemporaneously with the Closing Date and (d) the transactions contemplated by
the Chapter 11 Plan to occur on the effective date of the Chapter 11 Plan shall
have been substantially consummated (as defined in Section 1101 of the
Bankruptcy Code) on the Closing Date and substantially contemporaneously with
the initial funding hereunder in accordance with the terms of the Chapter 11
Plan and in compliance with applicable law and Bankruptcy Court and regulatory
approvals.

 

12.       All representations and warranties shall be true and correct in all
material respects with the same effect as though made on and as of such date,
except in the case of any representation and warranty which (a) expressly
relates to a given date, such representation and warranty shall be true and
correct in all material respects as of the respective date and (b) is qualified
by a materiality or material adverse effect standard in which case such
representation and warranty shall be true and correct in all respects.

 

3

--------------------------------------------------------------------------------